OPINION OF THE COURT. This is an action on the case brought by the.appellee against the appellant. The appellant in the court below demurred to the declaration, which demurrer was overruled, and he excepted and prayed an appeal to this court, which seems to have been granted. It does not appear from the record that the court proceeded to give final judgment in favor of either party. We are clearly of opinion, that an appeal will not lie except from the final decision or judgment of the court; and here there being no final judgment, this court has no jurisdiction. Geyer’s Dig. 261; [Rutherford v. Fisher] 4 Dall. [4 U. S.] 22; [M’Clay v. Hanna] Id. 160; [Young v. Grundy] 6 Cranch [10 U. S.] 51. Dismissed.